[demirkayaonuremploymenta001.jpg]
EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of the _____ day of _______________, 2015, between Foundation Building
Materials, LLC (the “Company”) and Onur Demirkaya (the “Employee”) (each of the
foregoing individually a “Party” and collectively the “Parties”). WHEREAS, the
Company wishes to employ the Employee and the Employee wishes to be employed by
the Company, in each case, on the terms and conditions set forth herein. NOW,
THEREFORE, in consideration of the covenants, promises and representations set
forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows: 1. Employment. The Employee’s
employment hereunder shall commence on the Closing Date (as defined in such
agreement) of the transactions contemplated by that certain Transaction
Agreement dated as of August 19, 2015, by and among CI (FBM) Holdings LLC, CI
FBM AIV Mini-Master L.P., FBM AIV Blocker Inc., FBM AIV Blocker II Inc., FBM
Intermediate Inc., FBM Intermediate Holdings LLC, CI Capital Investors II, L.P.,
CI Capital Investors II (AIV-A), L.P., CI Capital Investors II (AIV), L.P., and
LSF9 Cypress Holdings LLC (the “Purchase Agreement”), or such other date as may
be mutually agreed between the Parties (the “Effective Date”) and end on the
date the Employee’s employment is terminated pursuant to Section 3 hereof (the
“Employment Period”). In the event that the Purchase Agreement is terminated in
accordance with its terms prior to the Closing of the transactions contemplated
thereby, this Agreement shall immediately terminate and be null and void and
without effect. During the Employment Period, the Employee will devote his full
business time and use his best efforts to advance the business and welfare of
the Company and its subsidiaries and affiliates and will not engage in (i) any
other employment or business activities, or (ii) any other activities for any
direct or indirect remuneration that would be harmful or detrimental to the
business and affairs of the Company or that would materially interfere with his
duties hereunder. The foregoing, however, shall not preclude the Employee from
serving on civic or charitable boards or committees, managing personal or family
investments, or engaging in such other activities as the Board of Directors of
the Company or its equivalent (such entity, the “Board”) may approve from time
to time, so long as such activities do not materially interfere with the
performance of the Employee’s responsibilities hereunder. 2. Compensation. (a)
Base Salary. During the Employment Period, the Employee shall receive a base
salary at a rate of $175,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, and shall be subject to review
on an annual basis as determined by the Board or a committee thereof (the “Base
Salary”). The Employee’s Base Salary shall not be subject to decrease, other
than a reduction which is part of a general cost reduction approved by the Board
affecting other similarly situated employees and which does not exceed ten
percent (10%) of the Employee’s then Base Salary when combined with any such
prior reductions.



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta002.jpg]
(b) Annual Bonus. With respect to each calendar year ending during the
Employment Period, in addition to the Base Salary, the Employee may be eligible
to earn an annual cash performance bonus based upon the achievement of
performance targets established by the Board (or a committee thereof). The
target amount for such annual cash performance bonus and any actual bonus shall
be determined in accordance with the terms of the annual cash performance bonus
plan as in effect from time to time. Except as otherwise provided in Section 3,
in order to receive payment of any such annual cash performance bonus, the
Employee must be continuously employed by the Company or any of its subsidiaries
through the date of actual payment. (c) Participation in Benefit Plans. During
the Employment Period, the Employee shall be entitled to receive all perquisites
and participate in all benefit plans, programs and policies maintained by the
Company from time to time that are available generally to its similarly-situated
senior executives; provided, however, that the Employee’s right to receive such
perquisites and participate in such plans, programs and policies shall not
affect the Company’s right to amend or terminate the general applicability of
such perquisites, plans, programs and policies. The Company may, in its sole
discretion and from time to time, amend, eliminate or establish benefit programs
as it deems appropriate. (d) Expenses. The Company shall reimburse the Employee
for all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company in accordance with the Company’s
applicable expense reimbursement policies and procedures. Any expenses shall be
reimbursed promptly in accordance with such policies and procedures. (e) Paid
Time Off. The Employee shall be entitled to such periods of paid time off
(“PTO”) each year as provided from time to time under the Company’s PTO policy
and as otherwise provided for similarly situated employees. 3. Termination of
Employment. Subject to the further provisions of this Section 3, the Employment
Period and the Employee’s employment hereunder may be terminated by either Party
at any time and for any or no reason; provided, however, that the Company and
the Employee will be required to give written notice of any termination of the
Employee’s employment as set forth in this Section 3. Notwithstanding any other
provision of this Agreement, the provisions of this Section 3 shall exclusively
govern the Employee’s rights to compensation and benefits upon termination of
employment with the Company. (a) Notice of Termination. Any termination or
resignation of the Employee’s employment by the Company or by the Employee, as
applicable, under this Section 3 (other than termination of employment as a
result of the Employee’s death) shall be communicated by a written notice (a
“Notice of Termination”) to the other Party hereto (i) indicating whether the
termination is for or without Cause (as defined below) or the resignation is for
or without Good Reason (as defined below), (ii) indicating the specific
termination provision in this Agreement relied upon, and (iii) specifying a date
of termination (the “Date of Termination”), which, if submitted by the Employee,
shall be thirty (30) days following the date of such notice (or the first
business day following the last day of the Cure Period, in the case of
Employee’s 2



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta003.jpg]
resignation for Good Reason, or such other date as mutually agreed by the
Company and the Employee). (b) Accrued Rights. Upon a termination of the
Employee’s employment for any reason, the Employee (or the Employee’s estate)
shall be entitled to receive the sum of the Employee’s Base Salary through the
Date of Termination not theretofore paid (payable as soon as practicable
following, but in all events within 30 days of the Date of Termination); any
unreimbursed business expenses; and any amount arising from the Employee’s
participation in, or benefits under, any employee benefit plans, programs or
arrangements (including without limitation, any disability or life insurance
benefit plans, programs or arrangements), which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (collectively, the “Accrued Rights”). (c) Termination
by the Company without Cause or Resignation For Good Reason. If the Employee’s
employment shall be terminated by the Company without Cause (and not by reason
of Employee’s death or Disability), or by the Employee for Good Reason, then, in
addition to the Accrued Rights, the Company shall (subject to the Employee’s
execution, within twenty-one (21) days following receipt, of a waiver and
general release of claims in substantially the form attached hereto as Exhibit A
(the “Release”), and such Release becoming effective and irrevocable in
accordance with its terms within thirty (30) days following the Date of
Termination): (i) pay to the Employee any annual bonus earned by the Employee
pursuant to Section 2(b) for any calendar year completed prior to the Date of
Termination that remains unpaid as of the Date of Termination (payable at the
same time as such annual bonuses are paid to executives generally); (ii) pay to
the Employee the annual bonus earned by the Employee pursuant to Section 2(b)
for the calendar year that includes the Date of Termination (based on actual
performance during such year), which amount shall be pro- rated to reflect the
number of days that the Employee was employed by the Company during such
calendar year and which shall be payable at the same time as such annual bonuses
are paid to executives generally; and (iii) pay to the Employee, in accordance
with the Company’s regular payroll practice following the Date of Termination,
the Employee’s Base Salary (as in effect immediately prior to the Date of
Termination) for a period of twelve (12) months following the Date of
Termination. Notwithstanding the foregoing, (x) any payments pursuant to this
Section 3(c) that would otherwise be payable in the first thirty (30) days
following the Date of Termination shall be withheld and become payable in a lump
sum on the thirtieth (30th) day following the Date of Termination and (y) the
Company shall not be obligated to make any such payments described in this
Section 3(c) after the date the Employee first violates any of the restrictive
covenants set forth in Section 4. 3



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta004.jpg]
(iv) “Cause” shall be deemed to exist if any of the following items shall apply:
(i) a material breach of any written agreement between the Employee and the
Company or any affiliate, including, without limitation, a breach by the
Employee of the Employee’s obligations under this Agreement or any other written
agreement between the Employee and the Company or an affiliate; (ii) ongoing and
repeated non-performance by the Employee of his duties and responsibilities to
the Company (other than any such non-performance resulting from the Employee’s
incapacity due to physical or mental illness or any such non-performance after
his issuance of a written notice to the Company of his intention to resign for
Good Reason), intentional or negligent misconduct by the Employee in the
performance of his duties to the Company a material violation by the Employee of
any written policies of the Company or the specific written and lawful
directions of the Board or Employee’s direct supervisor; (iii) a breach of any
fiduciary duty which the Employee owes to the Company or any affiliate in his
capacity as an employee or officer; (iv) the conviction or plea of guilty or no
contest by the Employee with respect to (A) a felony or (B) embezzlement,
dishonesty, a crime involving moral turpitude, or intentional and actual fraud;
(v) the use of illicit drugs or other illicit substances or the abuse of licit
drugs or other substances on Company premises or during the performance of the
Employees duties or that otherwise causes material harm to the Company or any
affiliate; or (vi) an unexplained absence from work for more than ten (10) days
in any twelve (12) month period (vacation, Company-approved personal leave,
Company-approved sick leave, and Disability excepted). The Employee’s employment
will be deemed to have been terminated for Cause if it is determined subsequent
to his termination of employment that grounds for termination of his employment
for Cause existed at the time of his termination of employment. (v) “Good
Reason” shall be deemed to exist if, without the Employee’s consent: (A) there
is a material diminution in the duties, responsibilities, or authority of the
Employee; (B) there is a reduction in the Employee’s then Base Salary, other
than a reduction which is part of a general cost reduction affecting other
similarly situated employees and which does not exceed ten percent (10%) of the
Employee’s then Base Salary when combined with any such prior reductions; or (C)
there is a material breach by the Company of any agreement between the Employee
and the Company or any affiliate, including, without limitation, a material
breach by the Company of the Company’s obligations under this Agreement or any
other agreement between the Employee and the Company or an affiliate. In each
such case of Good Reason, the Employee shall provide the Company with written
notice of the grounds for a Good Reason termination within ninety (90) days of
the initial occurrence thereof, and the Company shall have a period of thirty
(30) days to cure after receipt of the written notice (the “Cure Period”).
Resignation by the Employee following the Company’s cure or before the
expiration of the Cure Period shall constitute a voluntary resignation and not a
termination or resignation for Good Reason. If the alleged Good Reason event has
not been cured at the end of the Cure Period, the Employee’s termination of
employment for Good Reason will be effective on the first business day following
the last day of the Cure Period. 4



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta005.jpg]
Following the Employee’s termination of employment by the Company without Cause
(and not by reason of Employee’s death or Disability), or by the Employee for
Good Reason, except as set forth in this Section 3(c), the Employee shall have
no further rights to any compensation or any other benefits under this
Agreement. (d) Termination by the Company for Cause; Resignation Without Good
Reason. If the Employee’s employment shall be terminated by the Company for
Cause or upon the Employee’s resignation without Good Reason, the Employee shall
only be entitled to receive the Accrued Rights. Following the Employee’s
termination of employment by the Company for Cause or upon the Employee’s
resignation without Good Reason, except as set forth in this Section 3(d), the
Employee shall have no further rights to any compensation or any other benefits
under this Agreement. (e) Disability or Death. The Employment Period and the
Employee’s employment hereunder shall terminate immediately upon the Employee’s
death and may be terminated by the Company if the Employee becomes or is
reasonably expected to be (in the good faith judgment of the Board) physically
or mentally incapacitated and therefore unable for a period of one hundred
twenty (120) consecutive days to perform the essential functions of Employee’s
position, with or without a reasonable accommodation (such incapacity is
hereinafter referred to as “Disability”), in each case, in a manner consistent
with applicable state and federal law. Upon termination of the Employee’s
employment hereunder by reason of his Disability or death, the Employee or the
Employee’s estate (as the case may be) shall only be entitled to receive (i) the
Accrued Rights and (ii) such additional payments, if any, as determined by the
Board in its sole and absolute discretion. Following the termination of the
Employee’s employment by reason of the Employee’s Disability or death, except as
set forth in this Section 3(e), the Employee shall have no further rights to any
compensation or any other benefits under this Agreement. (f) Return of Property.
Upon cessation of the Employee’s employment with the Company for any reason,
whether voluntary or involuntary, the Employee shall immediately deliver to the
Company (i) all physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files and any and all other materials,
including computerized and electronic information, that refers, relates or
otherwise pertains to the Company or any affiliate of the Company (or business
dealings thereof) that are in the Employee’s possession, subject to the
Employee’s control or held by the Employee for others; and (ii) all property or
equipment that the Employee has been issued by the Company or any affiliate of
the Company during the course of his employment or property or equipment thereof
that the Employee otherwise possesses, including any computers, cellular phones,
pagers and other devices. The Employee acknowledges that he is not authorized to
retain any physical, computerized, electronic or other types of copies of any
such physical, computerized, electronic or other types of records, documents,
proposals, notes, lists, files or materials, and is not authorized to retain any
other property or equipment of the Company or any affiliate of the Company. The
Employee further agrees that the Employee will promptly forward to the Company
(and thereafter destroy any physical or electronic copies thereof) any
confidential business information relating to the Company or any affiliate of
the Company that has been or is inadvertently directed to the Employee following
the Employee’s last day of employment. The provisions of this Section 3(f) are
in addition to any other written obligations on the subjects 5



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta006.jpg]
covered herein that the Employee may have with the Company and its affiliates,
and are not meant to and do not excuse such obligations. Upon the termination of
his employment with the Company and its subsidiaries, the Employee shall, upon
the Company’s request, promptly execute and deliver to the Company a certificate
(in form and substance satisfactory to the Company) to the effect that the
Employee has complied with the provisions of this Section 3(f). (g) Resignation
of Offices. Promptly following any termination of the Employee’s employment with
the Company (other than by reason of the Employee’s death), the Employee shall
be deemed to have resigned from all positions that the Employee may then hold as
an employee or officer of the Company or any affiliate of the Company. The
Employee shall promptly deliver to the Company any additional documents
reasonably required by the Company to confirm such resignations. (h) Further
Assurances; Cooperation. Following the termination of the Employee’s employment
with the Company, the Employee shall execute any and all documents to secure the
Company’s right to any Work Product (as defined in Section 4(b)), and the
Employee agrees to make himself available as reasonably practical with respect
to, and to use reasonable efforts to cooperate in conjunction with, any
litigation or investigation arising from events that occurred during the
Employee’s employment with the Company and its affiliates (whether such
litigation or investigation is then pending or subsequently initiated) involving
the Company or any affiliate of the Company, including providing testimony and
preparing to provide testimony if so requested by the Company. The Company shall
pay to the Employee an hourly retainer of $300 for any such assistance and
testimony. 4. Restrictive Covenants. (a) Confidential Information. During the
course of the Employee’s employment with the Company, the Employee will be given
access to and receive Confidential Information (as defined below) regarding the
business of the Company and its affiliates. The Employee agrees that the
Confidential Information constitutes a protectable business interests of the
Company and its affiliates and covenants and agrees that at all times during the
Employee’s employment with the Company, and at all times following the
Employee’s termination, the Employee will not, directly or indirectly, disclose
any Confidential Information. As used in this Agreement, the term “Confidential
Information” means any and all confidential, proprietary or trade secret
information of the Company or an affiliate not within the public domain, whether
disclosed, directly or indirectly, verbally, in writing (including
electronically) or by any other means in tangible or intangible form, including
that which is conceived or developed by the Employee, applicable to or in any
way related to: (i) the present or future business activities, products and
services, and customers of the Company or its affiliates; (ii) the research and
development of the Company or its affiliates; or (iii) the business of any
client or vendor of the Company or its affiliates. Such Confidential Information
includes the following property or information of the Company or its affiliates,
by way of example and without limitation, trade secrets, processes, formulas,
data, program documentation, customer lists, designs, drawings, algorithms,
source code, object code, know-how, improvements, inventions, licenses,
techniques, all plans or strategies for marketing, development and pricing,
business plans, financial statements, profit margins and all information
concerning existing or potential clients, suppliers or vendors. Confidential
Information of the Company also means all similar information 6



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta007.jpg]
disclosed to any member of the Company by third parties that is subject to
confidentiality obligations. The Company shall not be required to advise the
Employee specifically of the confidential nature of any such information, nor
shall the Company be required to affix a designation of confidentiality to any
tangible item, in order to establish and maintain its confidential nature.
Notwithstanding the preceding to the contrary, Confidential Information shall
not include general industry information or information that is publicly
available or readily discernable from publicly available products or literature;
information that the Employee lawfully acquires from a source other than the
Company or its affiliates or any client or vendor of the Company or any of its
affiliates (provided that such source is not bound by a confidentiality
agreement with the Company or any of its affiliates); information that is
required to be disclosed pursuant to any law, regulation, rule of any
governmental body or authority, or stock exchange, or court order; or
information that reflects employee’s own skills, knowledge, know-how and
experience gained prior to employment or service and outside of any connection
to or relationship with the Company or any of its affiliates, or the
predecessors of any such entities. (b) Intellectual Property Ownership. The
Employee hereby assigns to the Company all rights, including, without
limitation, copyrights, patents, trade secret rights, and other intellectual
property rights associated with any ideas, concepts, techniques, inventions,
processes, works of authorship, Confidential Information or trade secrets (i)
developed or created by the Employee, solely or jointly with others, during the
course of performing work for or on behalf of the Company or any affiliate of
the Company, or the predecessors of any such entities, whether as an employee or
independent contractor, (ii) that the Employee conceives, develops, discovers or
makes in whole or in part during the Employee’s employment by the Company that
relate to the business of the Company or any affiliate of the Company or the
actual or demonstrably anticipated research or development of the Company or any
affiliate of the Company, (iii) that the Employee conceives, develops, discovers
or makes in whole or in part during or after the Employee’s employment by the
Company that are made through the use of any of the equipment, facilities,
supplies, trade secrets or time of the Company or any affiliate of the Company,
or that result from any work the Employee performs for the Company or any
affiliate of the Company, or (iv) developed or created by the Employee, solely
or jointly with others, at any time before the Employment Period, that relate to
or involve the Company’s businesses (including, but not limited to, the business
of the Company Group) (collectively, the “Work Product”). Without limiting the
foregoing, to the extent possible, all software, compilations and other original
works of authorship included in the Work Product will be considered a “work made
for hire” as that term is defined in Title 17 of the United States Code. If,
notwithstanding the foregoing, the Employee for any reason retains any right,
title or interest in or relating to any Work Product, the Employee agrees
promptly to assign, in writing and without any requirement of further
consideration, all such right, title, and interest to the Company. Upon request
of the Company at any time during or after the Employment Period, the Employee
will take such further actions, including execution and delivery of instruments
of conveyance, as may be appropriate to evidence, perfect, record or otherwise
give full and proper effect to any assignments of rights under or pursuant to
this Agreement. The Employee will promptly disclose to the Company any such Work
Product in writing. (c) Agreement Not to Solicit Employees. The Employee agrees
that during the period commencing on the Effective Date and ending on the date
that is twelve (12) months 7



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta008.jpg]
after the Date of Termination (the “Restricted Period”) the Employee shall not,
directly or indirectly, solicit or recruit any person who is as of the Date of
Termination (or was within twelve (12) months prior to the Date of Termination)
an employee of the Company or an affiliate (provided, however, that the
foregoing provision shall not prohibit solicitations made by the Employee to the
general public). (d) Non-Disparagement. The Employee shall not, while employed
by the Company or at any time thereafter, disparage the Company (or any
affiliate) in any way that materially and adversely affects the goodwill,
reputation or business relationships of the Company or the affiliate with the
public generally, or with any of its customers, vendors or employees. The
Company shall not (and shall use reasonable efforts to procure that its
directors and officers shall not) disparage the Employee in any way that
materially and adversely affects him or his reputation or business
relationships. Notwithstanding the foregoing, this Section shall not prohibit
either Party from rebutting claims or statements made by any other person. (e)
Enforcement. The Employee acknowledges that he has carefully read and considered
all the terms and conditions of this Agreement, including the restraints imposed
upon him pursuant to this Section 4. The Employee agrees that each of the
restraints contained herein are necessary for the protection of the goodwill,
Confidential Information and other legitimate interests of the Company; that
each and every one of these restraints is reasonable in respect to subject
matter, length of time and geographic area. The Employee further acknowledges
that, were he to breach any of the covenants contained in this Section 4, the
damage to the Company would be irreparable. The Employee therefore agrees that
the Company, in addition to any other remedies available to it, shall be
entitled to injunctive relief against any breach or threatened breach by the
Employee of any of said covenants. 5. Severability. If any portion or provision
of this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. 6. Mutual Drafting. Each Party has had
the opportunity to be represented by counsel of its choice in negotiating this
Agreement. This Agreement shall therefore be deemed to have been negotiated and
prepared at the joint request, direction and construction of the Parties, at
arm’s length, with the advice and participation of counsel, and shall be
interpreted in accordance with its terms without favor to either Party, and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any of the provisions of this Agreement. 7.
Section 409A of the Internal Revenue Code. (a) Notwithstanding anything
contained in this Agreement to the contrary, to the maximum extent permitted by
applicable law, amounts payable to the Employee pursuant to Section 3 are
intended to be made in reliance upon Treas. Reg. § 1.409A-1(b)(4) (short-term
deferral) or Treas. Reg. § 1.409A-1(b)(9) (involuntary separation pay) or any
other applicable 8



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta009.jpg]
exemption under Section 409A of the Code. No amounts payable under this
Agreement upon the Employee’s termination of employment shall be payable unless
the Employee’s termination of employment constitutes a “separation from service”
within the meaning of Treas. Reg. § 1.409A- 1(h) (a “Separation from Service”).
The Company and the Employee intend that their exercise of authority or
discretion under this Agreement shall be consistent with the foregoing
exemptions under, or comply with, Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). If any provision of this Agreement does not
satisfy the requirements of Section 409A, such provision shall nevertheless be
applied in a manner consistent with those requirements. (b) If the Employee is a
“specified employee” (as defined in Section 409A of the Code), as determined by
the Company in accordance with Section 409A of the Code, on the date of the
Employee’s Separation from Service, to the extent that the payments or benefits
under this Agreement are subject to Section 409A of the Code and the delayed
payment or distribution of all or any portion of such amounts to which the
Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion deferred pursuant to this Section 7(b) shall be paid or distributed to
the Employee in a lump sum on the earlier of (i) the date that is six (6)-months
following the Employee’s Separation from Service, (ii) the date of the
Employee’s death or (iii) the earliest date as is permitted under Section 409A
of the Code. Any remaining payments due under the Agreement shall be paid as
otherwise provided herein. (c) If any provision of this Agreement would subject
the Employee to additional tax or interest under Section 409A, the Company and
the Employee shall amend this Agreement, or take such other actions as the
Employee and the Company deem reasonably necessary or appropriate, to comply
with the requirements of Section 409A of the Code and the Treasury Regulations
thereunder (and any applicable transition relief) while preserving the economic
agreement of the parties. In no event whatsoever shall the Company be liable for
any tax, interest or penalties that may be imposed on the Employee under Section
409A. Notwithstanding the foregoing, no particular tax result for the Employee
with respect to any income recognized by the Employee in connection with this
Agreement is guaranteed. Neither the Company nor any of its affiliates shall
have any obligation to indemnify or otherwise hold the Employee harmless from
any or all such taxes, interest, or penalties, or liability for any damages
related thereto. The Employee acknowledges that he has been advised to obtain
independent legal, tax or other counsel in connection with Section 409A. Each
payment under this Agreement is intended to be a “separate payment” and not a
series of payments for purposes of Section 409A. Any payments or reimbursements
of any expenses provided for under this Agreement shall be made in accordance
with Treas. Reg. § 1.409A-3(i)(1)(iv). All references in this Agreement to
Section 409A include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Section 409A. 8. Governing Law.
This Agreement shall be construed and enforced under and be governed in all
respects by the laws of the State of California, without regard to the conflict
of laws principles thereof. 9



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta010.jpg]
9. Binding Arbitration. (a) Generally. The Employee and the Company agree that
any controversy or claim arising out of or relating to this Agreement, the
employment relationship between the Employee and the Company, or the termination
thereof, including the arbitrability of any controversy or claim, which cannot
be settled by mutual agreement will be finally settled by binding arbitration in
accordance with the Expedited Arbitration Procedures of Judicial Arbitration &
Mediation Service, Inc. (“JAMS”), as set forth in Section 16.1 et seq. of the
JAMS rules, or any successor provision thereto, as follows: Any Party aggrieved
will deliver a notice to the other Party setting forth the specific points in
dispute. Any points remaining in dispute twenty (20) days after the giving of
such notice may, upon ten (10) days’ notice to the other party, be submitted to
JAMS arbitration conducted before a single neutral arbitrator in Dallas, Texas.
The arbitrator shall be appointed by agreement of the parties hereto or, if no
agreement can be reached, by JAMS. The arbitrator may enter a default decision
against any Party who fails to participate in the arbitration proceedings.
Notwithstanding the foregoing, a Party who seeks equitable relief, including
injunctive relief, shall not be obligated to utilize the arbitration proceedings
required hereunder and instead may seek such relief in any state or federal
court sitting in Dallas, Texas. (b) Binding Effect. The decision of the
arbitrator on the points in dispute will be final, unappealable and binding, and
judgment on the award may be entered in any court having jurisdiction thereof.
The arbitrator shall only be authorized to interpret the provisions of this
Agreement, and shall not amend, change or add to any such provisions. The
Parties agree that this provision has been adopted by the Parties to rapidly and
inexpensively resolve any disputes between them and that this provision will be
grounds for dismissal of any court action commenced by either Party with respect
to this Agreement, other than post-arbitration actions seeking to enforce an
arbitration award or proceedings seeking equitable relief as permitted under
Section 9(a). In the event that any court determines that this arbitration
procedure is not binding, or otherwise allows any litigation regarding a
dispute, claim, or controversy covered by this Agreement to proceed, the Parties
hereto hereby waive any and all right to a trial by jury in or with respect to
such litigation. (c) Fees and Expenses. Except as otherwise provided in this
Agreement or by applicable law, the arbitrator will be authorized to apportion
its fees and expenses as the arbitrator deems appropriate and the arbitrator
will be authorized to award the prevailing party its fees and expenses
(including attorneys’ fees). In the absence of any such apportionment or award,
each Party will bear its own expenses and the fees of its own attorney. (d)
Confidentiality. The Parties and the arbitrator will keep confidential, and will
not disclose to any person, except the parties’ advisors and legal
representatives, or as may be required by law, the existence of any controversy
under this Section 9, the referral of any such controversy to arbitration or the
status or resolution thereof. (e) Waiver. The Employee acknowledges that
arbitration pursuant to this Agreement includes all controversies or claims of
any kind (e.g., whether in contract or in tort, statutory or common law, legal
or equitable) now existing or hereafter arising under any federal, state, local
or foreign law, including, but not limited to, the Age Discrimination in
Employment 10



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta011.jpg]
Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866,
the Employee Retirement Income Security Act, the Family and Medical Leave Act,
the Americans With Disabilities Act and all similar federal, state and local
laws, and the Employee hereby waives all rights thereunder to have a judicial
tribunal and/or a jury determine such claims. (f) Acknowledgment. The Employee
acknowledges that before agreeing to participate in this Agreement, the Employee
has had the opportunity to consult with any attorney or other advisor of the
Employee’s choice, and that this provision constitutes advice from the Company
to do so if the Employee chooses. The Employee further acknowledges that the
Employee has agreed to enter into this Agreement of the Employee’s own free
will, and that no promises or representations have been made to the Employee by
any person to induce the Employee to enter into this Agreement other than the
express terms set forth herein. The Employee further acknowledges that the
Employee has read this Agreement and understands all of its terms, including the
waiver of rights set forth in this Section 9. 10. Assignment. Neither the
Company nor the Employee may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other; provided, however, that the Company may assign its rights
and obligations to any affiliate or a successor to the business of the Company
or all or substantially all of the assets of the Company without the consent of
the Employee. This Agreement shall inure to the benefit of and be binding upon
the Company and the Employee, their respective successors, executors,
administrators, heirs and permitted assigns. 11. Waiver. No waiver of any
provision hereof shall be effective unless made in writing and signed by the
waiving Party. The failure of either Party to require the performance of any
term or obligation of this Agreement, or the waiver by either Party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach. 12. Notices.
Any and all notices, requests, demands and other communications provided for by
this Agreement shall be in writing and shall be effective when delivered in
person, consigned to a reputable national courier service or deposited in the
United States mail, postage prepaid, registered or certified, and addressed to
the Employee at his last known address on the books of the Company or, in the
case of the Company, at its principal place of business, attention of the Legal
Department or to such other address as any Party may specify by notice to the
other actually received. 13. Entire Agreement. This Agreement constitutes the
entire agreement between the Parties hereto pertaining to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties with
respect to such subject matter, including without limitation any previous
employment agreements entered into between Employee and the Company or any of
its affiliates. 14. Amendment. This Agreement may be amended or modified only by
a written instrument signed by the Employee and by an expressly authorized
representative of the Company. 11



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta012.jpg]
15. Headings. The headings and captions in this Agreement are for convenience
only, and in no way define or describe the scope or content of any provision of
this Agreement. 16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. [Remainder of page is intentionally
blank.] 12



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta013.jpg]




--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta014.jpg]
EXHIBIT A GENERAL RELEASE OF CLAIMS [The language in this Release may change
based on legal developments and evolving best practices; this form is provided
as an example of what will be included in the final Release document.] This
General Release of Claims (“Release”) is entered into as of this _____ day of
________, ____, between _________ (“Employee”), and Foundation Building
Materials, LLC (the “Company”) (collectively referred to herein as the
“Parties”). WHEREAS, the Employee and the Company are parties to that certain
Employment Agreement dated as of __________, 2015 (the “Agreement”); WHEREAS,
the Parties agree that Employee is entitled to certain severance benefits under
the Agreement, subject to Employee’s execution of this Release; and WHEREAS, the
Company and the Employee now wish to fully and finally to resolve all matters
between them. NOW, THEREFORE, in consideration of, and subject to, the severance
benefits payable to the Employee pursuant to the Agreement, the adequacy of
which is hereby acknowledged by the Employee, and which the Employee
acknowledges that he or she would not otherwise be entitled to receive, the
Employee and the Company hereby agree as follows: 1. General Release of Claims
by the Employee. (a) The Employee, on behalf of himself or herself and his or
her executors, heirs, administrators, representatives and assigns, hereby agrees
to release and forever discharge the Company and all predecessors, successors
and their respective parent corporations, affiliates, related, and/or subsidiary
entities, and all of their past and present investors, directors, shareholders,
officers, general or limited partners, employees, attorneys, agents and
representatives, and the employee benefit plans in which the Employee is or has
been a participant by virtue of his or her employment with or service to the
Company (collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which the Employee has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the date hereof, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever the Employee’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the 1



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta015.jpg]
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C. Section
621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section
206(d); regulations of the Office of Federal Contract Compliance, 41 C.F.R.
Section 60, et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. §
2601 et seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201
et seq.; the Employee Retirement Income Security Act, as amended, 29 U.S.C. §
1001 et seq.; and the California Fair Employment and Housing Act, California
Government Code Section 12940, et seq. Notwithstanding the generality of the
foregoing, the Employee does not release the following claims: (i) Claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law; (ii) Claims for workers’ compensation
insurance benefits under the terms of any worker’s compensation insurance policy
or fund of the Company; (iii) Claims pursuant to the terms and conditions of the
federal law known as COBRA; (iv) Claims for indemnity under the bylaws of the
Company, as provided for by applicable law or under any applicable insurance
policy with respect to the Employee’s liability as an employee, director or
officer of the Company; (v) Claims based on any right the Employee may have to
enforce the Company’s executory obligations under the Agreement; and (vi) Claims
the Employee may have to vested or earned compensation and benefits. (b) THE
EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.” BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE
HEREBY EXPRESSLY WAIVES ANY RIGHTS HE OR SHE MAY HAVE THEREUNDER, AS WELL AS
UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT. [Note:
Clauses (c), (d) and (e) apply only if the Employee is age 40 or older at time
of termination] (c) The Employee acknowledges that this Release was presented to
him or her on the date indicated above and that the Employee is entitled to have
twenty-one (21) days’ time in which to consider it. The Employee further
acknowledges that the Company has advised him or her that he or she is waiving
his or her rights under the ADEA, and that the Employee should 2



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta016.jpg]
consult with an attorney of his or her choice before signing this Release, and
the Employee has had sufficient time to consider the terms of this Release. The
Employee represents and acknowledges that if Employee executes this Release
before twenty-one (21) days have elapsed, the Employee does so knowingly,
voluntarily, and upon the advice and with the approval of the Employee’s legal
counsel (if any), and that the Employee voluntarily waives any remaining
consideration period. (d) The Employee understands that after executing this
Release, the Employee has the right to revoke it within seven (7) days after his
or her execution of it. The Employee understands that this Release will not
become effective and enforceable unless the seven (7) day revocation period
passes and the Employee does not revoke the Release in writing. The Employee
understands that this Release may not be revoked after the seven (7) day
revocation period has passed. The Employee also understands that any revocation
of this Release must be made in writing and delivered to the Company at its
principal place of business within the seven (7) day period. (e) The Employee
understands that this Release shall become effective, irrevocable, and binding
upon the Employee on the eighth (8th) day after his or her execution of it, so
long as the Employee has not revoked it within the time period and in the manner
specified in clause (d) above. (f) The Employee further understands that the
Employee will not be given any severance benefits under the Agreement unless
this Release is effective on or before the date that is thirty (30) days
following the date of the Employee’s termination of employment. 2. No
Assignment. The Employee represents and warrants to the Company Releasees that
there has been no assignment or other transfer of any interest in any Claim that
the Employee may have against the Company Releasees. The Employee agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from the Employee. 3. Severability. If any
portion or provision of this Release shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Release, or the application of such portion or provision in circumstances other
than those as to which it is so declared illegal or unenforceable, shall not be
affected thereby, and each portion and provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law. 4. Headings. The
headings and captions in this Release are for convenience only, and in no way
define or describe the scope or content of any provision of this Agreement. 5.
Mutual Drafting. Each Party has had the opportunity to be represented by counsel
of its choice in negotiating this Agreement. This Agreement shall therefore be
deemed to have been negotiated and prepared at the joint request, direction and
construction of the Parties, at arm’s length, with the advice and participation
of counsel, and shall be interpreted in accordance with its terms without favor
to either Party, and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Agreement. 3



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta017.jpg]
6. Governing Law. This Release shall be construed and enforced under and be
governed in all respects by the laws of the State of California, without regard
to the conflict of laws principles thereof. 7. Entire Agreement. This Release
and the Agreement constitute the entire agreement of the Parties in respect of
the subject matter contained herein and therein and supersede all prior or
simultaneous representations, discussions, negotiations and agreements, whether
written or oral. This Release may be amended or modified only with the written
consent of the Employee and an authorized representative of the Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever. 8. Counterparts. This Release may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. (Signature Page Follows) 4



--------------------------------------------------------------------------------



 
[demirkayaonuremploymenta018.jpg]
IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above. EXECUTIVE
______________________________ FOUNDATION BUILDING MATERIALS, LLC
By:_________________________ Name: Title: SIGNATURE PAGE TO RELEASE



--------------------------------------------------------------------------------



 